The above styled and numbered cause is a garnishment suit, ancillary to the case of L. R. Spires, Appellant, v. Mary Lee Mann, Executrix, and Clay Mann, Appellees, No. 2370 on the docket of this Court, 173 S.W.2d 200. Since the judgment of the trial court in said principal cause No. 2370 has been this day affirmed by an opinion rendered by this court, it follows that the judgment in the garnishment proceeding should likewise be affirmed. 20 Tex.Jur. p. 754, Sec. 45, et seq.
It is accordingly so ordered.